                                                STATEMENT IN
                                          SUPPORT OF PROBABLE CAUSE

IN RE: John Allen KINGMAN

I, Jose Monserrate, declare and state as follows:

I.       On March 26, 2020, at approximately 10:44 a.m., a Border Patrol Agent (BPA) working the Laredo North Border
Patrol Checkpoint located at the 29 mile marker of Interstate Highway 35 (IH-35) in Webb County, observed a dark
colored Toyota Tundra approaching the primary inspection lane and conducted an immigration inspection on the driver.
The driver was later identified as John Allen Kingman, a United States citizen. While conducting the immigration
inspection, the agent was advised by a Service K-9 handler that the service canine had alerted to the presence of concealed
humans and/or narcotics. The primary agent referred Mr. Kingman to secondary inspection specifically to lane #2. Mr.
Kingman acknowledged his understanding of the instructions by saying "okay." Mr. Kingman departed the primary
inspection area and abruptly accelerated bypassing the secondary inspection area. exiting the checkpoint via the exit ramp.
BPA advised other agents over the radio that the vehicle did not go to secondary, but rather fled the checkpoint. Several
speed limit signs are posted throughout the checkpoint indicating the speed limit of IO miles per hour (MPH). These speed
limit signs are posted by the Texas Department of Transportation (TX DOT). Agents posted in a vehicle near the exit
ramp did not have enough time to exit their vehicle to deploy tire deflation device(s) due to Mr. Kingman's excess of the
 IO (MPH) posted speed limit.

2.       BPA encountered the vehicle at the 32 mile marker of IH-35, and pursued Mr. Kingman north on IH-35 and east
on Highway 44. BPA broadcasted that the pursuit speed was 95 miles an hour and that they were not able to gain distance
with the subject's vehicle. Customs and Border Protection Air assets were deployed to the area and located the vehicle
traveling east on Highway 44. Border Patrol agents pursuing Mr. Kingman terminated their pursuit and relayed the
description of the vehicle and driver to Freer, Texas Border Patrol Agents as well as Freer, Texas local law enforcement.

3.      At approximately 11: 15 a.m., Freer, Texas Police Department encountered a vehicle bearing the license plates and
subject matching the description in the parking lot of the NAPA Auto Parts store in Freer, Texas.

4.      Freer Police Department Officers arrested Mr. Kingman. Mr. Kingman was turned over to Laredo North Border
Patrol agents and subsequently transported to the Laredo North Border Patrol Checkpoint for processing.

5.      John Allen KINGMAN. a citizen of United States was read his Miranda Rights. John Allen KINGMAN did not
provide a sworn statement.



I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
